IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,513-01


EX PARTE RICARDO MORENO RAMIREZ, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-2944-12-A IN THE 92ND DISTRICT COURT

FROM HIDALGO COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to ten years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because although he pleaded guilty after
having been told that he would be released on shock probation, he is not eligible for shock probation. 
The trial court made findings of fact and conclusions of law and recommended that we grant relief. 
Relief is granted.  The judgment in cause number CR-2944-12-A in the 92nd  District Court of
Hidalgo County is set aside, and Applicant is remanded to the custody of the Sheriff of Hidalgo
County to answer the charges as set out in the indictment.  The trial court shall issue any necessary
bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered:  May 22, 2013
Do not publish